Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is in response to an AMENDMENT entered March 15, 2022 for the patent application 17/089,944.   

Status of Claims

Claims 1 – 15 are pending in the application.
Claims 1, 6 and 11 are currently amended in the application.


Response to Arguments

Applicant’s arguments filed March 15, 2022 with respect to claims 1 – 15 have been fully considered but are moot in view of the new ground(s) of rejections. 

A review of the claims and updated search necessitated the rejections below. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 – 15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 1 - 15 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified method claim 1 as the claim that represents the claimed invention for analysis and is similar to computer readable claim 6 and system claim 11. Claim 1 recites the limitations of:

( A ) providing a plurality of first replicated state databases that are configured to manage transactions; 

( B ) the plurality of first replicated state databases configured to be accessed by a plurality of peer nodes associated with the transactions over a first dedicated channel; 

( C ) providing a plurality of second replicated state databases that are configured to manage invoice terms; 

( D ) the plurality of second replicated state databases configured to be accessed by two of the plurality of peer nodes associated with invoicing of the transactions over a second dedicated channel; 

( E ) executing smart contracts across the plurality of peer nodes through the first dedicated channel based on verification of the transactions from the plurality of peer nodes associated with the transactions, wherein the verification of the transactions within a time window is based on a probability of the verification of the transactions exceeding a threshold, wherein the threshold is based on a majority of the plurality of peer nodes executing and accepting the transaction within the time window; and 

( F ) transmitting an invoice flag to a client application of the two of the plurality of peer nodes associated with the transactions based on the verification of the transactions from the plurality of peer nodes associated with the transactions.

These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 1 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 6 and 11 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the dedicated channel or any of the bolded limitations in claim 1 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claims 6 and 11.

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “providing” steps are recited at a high level of generality and amounts to mere data gathering, which is a form of extra-solution activity.

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 1, limitation ( A ) and ( E ) above in Applicant’s specification para [0008], which discloses “Aspects of the present disclosure involve a system, which can include means for providing a plurality of first replicated state databases that are configured to manage transactions; the plurality of first replicated state databases configured to be accessed by a plurality of peer nodes associated with the transactions over a first dedicated channel, the plurality of peer nodes; means for providing a plurality of second replicated state databases that are configured to manage invoice terms; the plurality of second replicated state databases configured to be accessed by two of the plurality of peer nodes associated with invoicing of the transactions over a second dedicated channel; means for executing smart contracts across the plurality of peer nodes through the first dedicated channel based on verification of the transactions from the plurality of peer nodes associated with the transactions; and means for transmitting an invoice flag to a client application of the two of the plurality of peer nodes associated with the transactions based on the verification of the transactions from the plurality of peer nodes associated with the transactions.“.  
Also, claim 1, limitation ( D ) above in Applicant’s specification para [0009], which discloses “Aspects of the present disclosure involve a system, which can include a plurality of first replicated state databases that are configured to manage transactions; the plurality of first replicated state databases configured to be accessed by a plurality of peer nodes associated with the transactions over a first dedicated channel, the plurality of peer nodes; a plurality of second replicated state databases that are configured to manage invoice terms; the plurality of second replicated state databases configured to be accessed by two of the plurality of peer nodes associated with invoicing of the transactions over a second dedicated channel; and a processor, configured to execute smart contracts across the plurality of peer nodes through the first dedicated channel based on verification of the transactions from the plurality of peer nodes associated with the transactions; and transmit an invoice flag to a client application of the two of the plurality of peer nodes associated with the transactions based on the verification of the transactions from the plurality of peer nodes associated with the transactions.“.  

Also, claim 1, limitation ( F ) above in Applicant’s specification para [0006], which discloses “Aspects of the present disclosure involve a method for a system, which can include providing a plurality of first replicated state databases that are configured to manage transactions; the plurality of first replicated state databases configured to be accessed by a plurality of peer nodes associated with the transactions over a first dedicated channel, the plurality of peer nodes; providing a plurality of second replicated state databases that are configured to manage invoice terms; the plurality of second replicated state databases configured to be accessed by two of the plurality of peer nodes associated with invoicing of the transactions over a second dedicated channel; executing smart contracts across the plurality of peer nodes through the first dedicated channel based on verification of the transactions from the plurality of peer nodes associated with the transactions; and transmitting an invoice flag to a client application of the two of the plurality of peer nodes associated with the transactions based on the verification of the transactions from the plurality of peer nodes associated with the transactions.“.  Similar arguments apply to claims 6 and 11.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, Claims 1, 6 and 11 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 1 , 6 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 1, 6, and 11 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  

Dependent Claims

Dependent claims 2 – 5, 7 – 10 and 12 - 15 are also rejected under 35 U.S.C. 101.  Dependent claims 2 – 5, 7 – 10 and 12 - 15  are further define the abstract idea or further define the extra-solution activities that are present in independent claims 1, 6 and 11 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  Claims 2 – 5, 7 – 10 and 12 - 15  clearly further define the abstract idea as stated above and claims 2 – 5, 7 – 10 and 12 - 15  further define extra-solution activities such as providing data and transmitting data.  Furthermore, dependent claims 2 – 5, 7 – 10 and 12 - 15 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
 As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 1 – 15 are not seen to be statutory.


Claim Rejections – 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 15 are rejected under 35 U.S.C. 103 as being obvious over Richard S. Manista et al.  (Pat. # US 8,165,934 B2 – herein referred to as Manista) in view of Parthasarathy Narasimhan (Pub. # US 2020/0211000 A1 – herein referred to as Narasimhan) and further in view of  William A. Cooper (Pub. # US 2010/0005016 A1 – herein referred to as Cooper).

Re: Claim 1, Manista discloses a method for a system, comprising:
providing a plurality of first replicated state databases that are configured to manage transactions (Manista, col. 10, lines 46 – 53 –  Client organizations using ScanSend may send images to the servicing organization's servers in a secure encrypted environment. All images are stored on IBM Raid 5 servers and are backed up in real time at a servicing organization's redundant facility. Client organizations immediately realize labor savings as well as historically approval audit history of every transaction. The historical images are stored in the tracking database 120 and are available to the client organization 24x7 via the Internet.);  
the plurality of first replicated state databases configured to be accessed by a plurality of peer nodes associated with the transactions over a first dedicated channel (Manista, col. 10, lines 39 – 45 –  Once installed, ScanSend allows for the creation of batches of documents that can be scanned and automatically delivered to the servicing organization (e.g., server 224) via the Internet. ScanSend provides many advantages including: paper does not have to leave the client organization's facility, shipping costs are avoided, company documents are gathered in one central computer, and all images are encrypted and secure.); 
providing a plurality of second replicated state databases that are configured to manage invoice terms (Manista, col. 11, lines 1 – 16 – A "Save" menu button 704 saves the current configuration of a batch as the user is adding and organization the documents. A "Delete" menu button 706 removes the image and data related to the selected batch. A "New" menu button 708 shows the create batch dialog. When a user selects the "Done" tab 710 batches previously delivered are displayed. When a user selects the "Not Done" tab 712 batches not yet complete or delivered are displayed. Navigation buttons 714 allow a user to navigate through the list(s) of batches. Manipulation buttons 716 allow a user to "Delete," "Deskew" or "Rotate" the image currently displayed. "Deskew"-ing is the process of removing skew from the image. Batch order buttons 718 enable a user to control the location of the invoice within the batch. Scanner buttons 720 allow a user to add images to batch from a scanner. Folder buttons 722 allow a user to add images to batch from a folder.); 
the plurality of second replicated state databases configured to be accessed by two of the plurality of peer nodes associated with invoicing of the transactions over a second dedicated channel (Manista, col. 9, lines 24 – 39 –  FIG. 2 shows invoice processing system 200 which is implemented according to an Application Service Provider ("ASP") model. Client computer workstations 202, 204, 206 may be connected to a local area network ( e.g., via a switch/hub 208) that is connected to the Internet 220. Network traffic between the local area network and the Internet 220 may be monitored by a firewall 232 to protect the systems and data from unauthorized access. Scanner 210 may be a networked scanner or copy machine. Similarly, client computer workstations 212, 214, and 218 may be connected to a local area network (e.g., via a switch/hub 216) that is connected to Internet 220. Network traffic between the local area network and the Internet 220 may be monitored by a firewall 234 to protect the systems and data from unauthorized access. In some embodiments, client computer workstations 212, 214, and 216 are located at a separate location than computer workstations 202, 204, and 206.).
However, Manista does not expressly disclose:  
transmitting an invoice flag to a client application of the two of the plurality of peer nodes associated with the transactions based on the verification of the transactions from the plurality of peer nodes associated with the transactions.
In a similar field of endeavor, Narasimhan discloses:
transmitting an invoice flag to a client application of the two of the plurality of peer nodes associated with the transactions based on the verification of the transactions from the plurality of peer nodes associated with the transactions (Narasimhan, [0035], [0042] –  At step 408, fulfillment claims are reconciliated with an invoice associated with the order.  Reconciliating the fulfillment claims with the invoice may further include confirming a reconciled invoice. In response to the reconciliating, at step 410, payments associated with the order is processed. Processing the payments may further include authorizing the payments based on the reconciled invoice.).
Therefore, in light of the teachings of Narasimhan, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Manista, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by provide a processor and a memory that includes a copy of a shared ledger, wherein the copy of the shared ledger is synced with each copy of the shared ledger amongst the plurality of peer nodes.
However, Manista in view of  Narasimhan does not expressly disclose:  
executing smart contracts across the plurality of peer nodes through the first dedicated channel based on verification of the transactions from the plurality of peer nodes associated with the transactions, wherein the verification of the transactions within a time window is based on a probability of the verification of the transactions exceeding a threshold, wherein the threshold is based on a majority of the plurality of peer nodes executing and accepting the transaction within the time window.
In a similar field of endeavor, Cooper discloses:
executing smart contracts across the plurality of peer nodes through the first dedicated channel based on verification of the transactions from the plurality of peer nodes associated with the transactions, wherein the verification of the transactions within a time window is based on a probability of the verification of the transactions exceeding a threshold, wherein the threshold is based on a majority of the plurality of peer nodes executing and accepting the transaction within the time window (Cooper, [0011] -  In addition, through the present system, the debit card account holder receives the advantage of accruing interest on funds which remain in the account during the time that elapses between the debit transaction and the actual debiting of the account for the transaction. Because the system defers debiting the account for the debit transactions until after the billing cycle and after a payment period following the billing cycle, the debit card account holder is able to capture the interest earned on funds which remain in the account during the deferred period.).
Therefore, in light of the teachings of Cooper, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Manista in view of  Narasimhan, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing the debit card account holder receives the advantage of accruing interest on funds which remain in the account during the time that elapses between the debit transaction and the actual debiting of the account for the transaction.

Re: Claim 2, Manista in view of Narasimhan discloses the method of claim 1, 
wherein the plurality of peer nodes is formed into subgroups comprising customer subgroup, distributor subgroup, transient subgroup, and supplier subgroup (Narasimhan, [0036] –  Referring now to FIG. 5, a flowchart of a method 500 for automatically processing an order associated with a request initiated by a computing node for a device as a service is illustrated, in accordance with an embodiment. One or more processor instructions in the smarts contracts stored in each of a plurality of peer nodes, enable the processor 302 to perform the method 500, based on information stored in the shared ledger 210. At step 502, a request for a device as a service is received from an initiator node (for example, the end user node 202). At step 504, avail­ ability of a device is determined in an internal stock associated with the initiator node.);
wherein the two of the plurality of peer nodes associated with the invoicing of the transactions are from the customer subgroup and the distributor subgroup (Narasimhan, [0024] – Referring now to FIG. 2, a Blockchain network 200 for tracking device as a service operations is illustrated, in accordance with an embodiment. The Blockchain network 200 enables sharing information related to device fulfilment in the device as a service. The Blockchain network 200 may include four peer permissioned Blockchain networks on Hyperledger fabric. The Blockchain network 200 includes a plurality of peer nodes, such that, each of the plurality of peer nodes are assigned a plurality of roles that may include, but are not limited to an end user role, a vendor role, a demand proposal role, and a procurement role. Thus, the plurality of peer nodes include an end user node 202, a demand proposal node 204, a procurement node 206, and a vendor node 208, such that, each of these peer nodes is associated with one of the four peer permissioned Blockchain networks.).  The rationale for support of motivation, obviousness and reason to combine see claim 1 above.

Re: Claim 3, Manista in view of Narasimhan discloses the method of claim 1, wherein the executing the smart contracts across the plurality of peer nodes through the first dedicated channel based on the verification of the transactions from the plurality of peer nodes associated with the transactions comprises: 
collecting tokens at a leader peer node selected from the plurality of peer nodes associated with the transactions from the plurality of peer nodes associated with the transactions, the token indicative of validity of the transactions (Narasimhan, [0046] –  Various embodiments of the invention provide a blockchain network and nodes for tracking device as a service operations. The invention provides complete visibility to end users along with increased trust and transparency, which is enabled by the Blockchain technology. The Blockchain network enhances transparency and traceability across the value chain. Records on shared ledger are immutable as they are validated by all peer nodes. Each node includes smart contracts that technically endorse all records provided by all nodes in the shared ledger. A UI is used to represent shared ledger data and updated status of records associated with an order for a device as a service. Authentication and authorization for nodes is performed using cryptographic security and records are updated through Web service directly from an asset management system. There is near real-time visibility in end to end cycle beginning from proposal approval. Moreover, a single source for providing verified records directly from system is provided, thereby eliminating manual error.); 
for the collected tokens indicative of having a probability of acceptance by the plurality of peer nodes associated with the transactions greater than a threshold, confirming the transactions at each of the plurality of peer nodes associated with the transactions and committing the transactions to the plurality of first replicated state databases (Narasimhan, [0023]  –  In a similar manner, each of the remaining plurality of intermediate computing nodes authenticate identity of the issuer computing node 102 and validate the Blockchain transaction. Based on this, the plurality of intermediate computing nodes initiates a consensus process in order to agree on the payments that should be included in the next update to the ledger 118. The consensus process ensures that no two intermediate computing nodes have conflicting records of the ledger 118. Once the update to the ledger 118 has been accepted by each of the plurality of intermediate computing nodes, the Blockchain transaction is processed and the account associated with an entity owning receiver the computing node 104 receives the payment.).  The rationale for support of motivation, obviousness and reason to combine see claim 1 above.

Re: Claim 4, Manista in view of Narasimhan discloses the method of claim 1, wherein the transmitting the invoice flag to the client application of the two of the plurality of peer nodes based on the verification of the transactions from the plurality of peer nodes associated with the transaction comprises: 
collecting tokens at a leader peer node selected from the plurality of peer nodes associated with the transactions from the plurality of peer nodes associated with the transactions, the token indicative of invoicing terms associated with the transactions (Narasimhan, [0031] – The one or more operations may further include validating data shared by each user accessing the blockchain network through at least one of the plurality of peer nodes. The one or more operations may include automatically processing an order associated with the request initiated by the initiator node for the device as a service. The one or more operations may further include creating a unique transaction identifier (ID) associated with the order, in response to processing the order. The one or more operations may include updating an order status associated with the order based on the unique ID in the copy of the shared ledger. The one or more operations may further include reconciliating fulfillment claims with an invoice associated with the order. The one or more operations may include processing payments associated with the order in response to the reconciliating. This is further explained in detail in conjunction with FIG. 4 and FIG. 5.); 
for the tokens indicative of having all invoice terms committed from the plurality of peer nodes associated with the transactions, conducting validation of the invoice terms across the plurality of peer nodes associated with the transactions (Narasimhan, [0008] –  In yet another embodiment, a non-transitory computer- readable storage medium having stored thereon, a set of computer-executable instructions causing a computer comprising one or more processors to perform steps that include verifying digital identity of users accessing the blockchain network through at least one of the plurality of peer nodes; validating data shared by each user accessing the blockchain network through at least one of the plurality of peer nodes; automatically processing an order associated with the request initiated by the initiator node for the device as a service; creating a unique transaction identifier (ID) associated with the order, in response to processing the order; updating an order status associated with the order based on the unique ID in the copy of the shared ledger; reconciliating fulfillment claims with an invoice associated with the order; or processing payments associated with the order in response to the reconciliating.); and 
for the validation of the invoicing terms across the plurality of peer nodes associated with the transactions being successful, committing the invoice terms in the plurality of second replicated state databases and transmitting a successful invoice flag to the client application of the two of the plurality of peer nodes (Narasimhan, [0035] – At step 408, fulfillment claims are reconciliated with an invoice associated with the order. Reconciliating the fulfillment claims with the invoice may further include confirming a reconciled invoice. In response to the reconciliating, at step 410, payments associated with the order is processed. Processing the payments may further include authorizing the payments based on the reconciled invoice.).  The rationale for support of motivation, obviousness and reason to combine see claim 1 above.

Re: Claim 5, Manista in view of Narasimhan discloses the method of claim 1, 
wherein the client application of a customer node from the two of the plurality of peer nodes is configured to pay according to the invoice terms in response to the invoice flag indicative of a successful invoice flag (Narasimhan, [0031] – The one or more operations may further include validating data shared by each user accessing the blockchain network through at least one of the plurality of peer nodes. The one or more operations may include automatically processing an order associated with the request initiated by the initiator node for the device as a service. The one or more operations may further include creating a unique transaction identifier (ID) associated with the order, in response to processing the order. The one or more operations may include updating an order status associated with the order based on the unique ID in the copy of the shared ledger. The one or more operations may further include reconciliating fulfillment claims with an invoice associated with the order. The one or more operations may include processing payments associated with the order in response to the reconciliating. This is further explained in detail in conjunction with FIG. 4 and FIG. 5.).  The rationale for support of motivation, obviousness and reason to combine see claim 1 above.


With respect to Claims 6 - 10 and 11 - 15, they are apparatus and system claims which repeat the same limitations of claims 1 - 5, the corresponding method claims, as a collection of elements as opposed to a series of process steps.  Since the teachings of Manista (Pat. # US 8,165,934 B2) in view of Narasimhan (Pub. # US 2020/0211000 A1) disclose the structural elements that constitute the method of claims 1 - 5, it is respectfully submitted that they perform the underlying process steps, as well.  As such, the limitations of claims 6 – 10 and 11 - 15 are rejected for the same reasons given above for claims 1 - 5.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696